Citation Nr: 1003191	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-39 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for the service-connected neck disability prior to 
September 9, 2009, and an evaluation in excess of 30 percent 
beginning September 9, 2009.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 
1976 and from November 1990 to June 1991.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 RO rating 
decision.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2008, and a copy of 
the transcript is of record.  

In February 2008, the Board remanded the issue currently on 
appeal to the RO for additional evidentiary development.  

In its February 2008 decision, the Board also denied the 
Veteran's separate claims of service connection for numbness 
of the fingers and loss of strength of the left and right 
upper extremity, to include as secondary to the service-
connected neck disability.  

Following the Board's February 2008 remand, the RO issued a 
November 2009 rating decision increasing the evaluation of 
the service-connected neck disability to 30 percent, 
effective on September 9, 2009.  

Inasmuch as a rating higher than 30 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  For period of the appeal, the service-connected neck 
disability is shown to have been manifested by more a level 
of functional loss due to pain that more nearly approximated 
that of forward flexion of the cervical spine restricted to 
less than 15 degrees.  

3.  During the period of the appeal, the service-connected 
neck disability is not shown to have been manifested by 
ankylosis of the cervical spine or periods of bed rest 
prescribed by a physician due to intervertebral disc disease.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 30 
percent, but not higher for the service-connected neck 
disability for the period of the appeal are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a including the General Rating Formula for Diseases and 
Injuries of the Spine (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Adequate notice in increased evaluation cases requires that: 
(1) VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment; (2) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (3) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated in 
part Nos. 2008-7150, 2008-7115 (Fed. Cir. September 4, 2009).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

In particular, the RO sent the Veteran a letter in September 
2005 advising the Veteran that to establish entitlement to an 
increased rating for a service-connected disability, the 
evidence must show that the condition has become worse.  

The RO also sent the Veteran a letter in August 2006 
informing him that a disability rating and an effective date 
for the award of benefits are assigned in cases where a claim 
is granted.  See Dingess/Hartman, 19 Vet. App. at 484.  The 
Board also notes that an August 2009 RO letter satisfied the 
(amended) notice requirements of Vazquez-Flores.  

Moreover, the RO's September 2005 letter also advised the 
Veteran that VA is responsible for getting relevant records 
held by any Federal agency, to include service records, 
Social Security Administration (SSA) records, and records 
from VA and other Government agencies; that he must provide 
enough information about the records to allow VA to request 
them; and that it was his responsibility to make sure VA 
received the records.  

In light of these letters, the Board finds that the Veteran 
has received notice of the elements required to support his 
claim, and notice of what evidence, if any, will be obtained 
by the Veteran, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the Board notes that the claim was 
fully developed and then readjudicated in a November 2009 
Supplemental Statement of the Case (SSOC), which was issued 
after all required notice was provided.  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's available service treatment record (STR) 
is on file.  To the extent the Veteran's STR for his period 
of service from August 1974 to August 1977 is not associated 
with the claims file, the RO issued a Formal Finding in 
October 2006 indicating that after taking diligent and 
extensive efforts, the records are unavailable and that 
further attempts to obtain them would be futile.  

The Veteran was informed of this in a September 2006 letter, 
which also asked him to submit copies of any such records in 
his possession.  He replied in September 2006 that he had no 
copies in his possession.  

In any event, as explained hereinbelow, the issue on appeal 
is entitlement to an increased evaluation.  In such matters, 
it is the present level of disability, rather than the in-
service severity, that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In that regard, the claims file contains medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having records pertinent to the period of 
appellate review.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

Accordingly, the Board finds that there are no further VA or 
non-VA medical providers having additional pertinent records 
that should be obtained before the appeal is adjudicated by 
the Board.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010) (clarifying that VA's duty to assist applies 
only to records relevant to a Veteran's present claim).  

Second, the Veteran was afforded a VA examination most 
recently in September 2009 for the purpose of evaluating the 
severity of his service-connected neck disability.  

The Board finds that the VA examination, when considered with 
an October 2009 addendum, is adequate because, as shown, it 
was based upon consideration of the Veteran's pertinent 
medical history, his lay assertions and current complaints, 
and because it describes the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).  

To the extent the Veteran testified at his October 2008 Board 
hearing that the prior, September 2005, VA examination was 
not adequate because the examiner did not use a goniometer to 
measure range of motion, did not do repetitive motion 
testing, or test for fatigue, weakness, or lack of endurance, 
the Board remanded the matter in November 2009 in light of 
the Veteran's assertion to afford him a more thorough VA 
examination.  As indicated, this was accomplished in 
September 2009.  

The Board also notes in this regard that the provisions of 
38 C.F.R. § 4.46 establish only that the use of a goniometer 
is "indispensable."  The regulation does not require use of 
a goniometer.  

Further, the Veteran underwent a private (non-VA) evaluation 
in November 2005, which showed results of range of motion 
testing similar to that recorded by the September 2005 VA 
examiner.  

Moreover, the Veteran has not asserted, and the evidence does 
not show, that his symptoms have increased in severity since 
the September 2009 VA examination.  

For these reasons, the Board finds no reason to remand for 
further examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument in 
support of his claim.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the February 2008 Board remand directives. A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Nonetheless, it is only substantial compliance, rather than 
strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 
(2008) (finding substantial compliance where an opinion was 
provided by a neurologist as opposed to an internal medicine 
specialist requested by the Board); Dyment v. West, 13 Vet. 
App. 141 (1999).  

In particular, the Board directed the RO to send the Veteran 
a letter asking him to identify any health care providers 
having treatment records pertinent to his claim.  This was 
accomplished by a March 2008 letter.  

As the Veteran's representative pointed out in their January 
2010 Post-Remand Brief, the Veteran failed to respond to the 
Board's March 2008 letter.  

The Board's February 2008 remand also instructed the RO to 
schedule the Veteran for a VA examination to determine the 
current severity of his service-connected neck disability.  
As indicated, this was accomplished in September 2009 and 
completed by an October 2009 addendum.  

Because all directed action has been accomplished, further 
remand is not necessary.  See Stegall v. West, 11 Vet. App. 
268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 
(2008) (finding substantial compliance where an opinion was 
provided by a neurologist as opposed to an internal medicine 
specialist requested by the Board).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  



II.  Analysis

The Veteran is contending that a higher rating is warranted 
for his service-connected neck disability, which is currently 
evaluated as 20 percent disabling prior to September 9, 2009, 
and 30 percent disabling beginning September 9, 2009.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco, 7 Vet. App. at 58.  

A claimant, however, may experience multiple distinct degrees 
of disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration that different ratings may be warranted for 
different time periods during the period of appellate review 
(beginning within one year of his September 2005 claim for an 
increased evaluation).

Disabilities of the spine, including the Veteran's service-
connected cervical spine disability, are evaluated under the 
provisions of 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, effective September 26, 
2003.  Under the General Rating Formula (including Diagnostic 
Codes 5235 to 5243), the criteria are to be applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Associated objective 
neurologic abnormalities, including but not limited to bowel 
or bladder impairment, are evaluated separately under an 
appropriate diagnostic code.  General Rating Formula, Note 
(1). 

The schedular criteria are as follows:  

A 10 percent rating is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  

A 20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or  less; or, favorable ankylosis 
of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  

The highest rating, 100 percent, is assigned for unfavorable 
ankylosis of entire spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  General Rating Formula, 
Note (2).  

Further, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  General Rating Formula, Note (5).  

Disabilities of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  General Rating Formula, Note (6).  

Intervertebral disc syndrome (IVDS), under DC 5243, is to be 
evaluated either under the General Rating Formula (above), 
or, alternatively, under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in a higher 
evaluation.

The schedular criteria for incapacitating episodes are as 
follows:

A 10 percent rating is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  

A 20 percent rating is assigned intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  

A 40 percent rating is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  

A 60 percent rating contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Incapacitating 
Episodes Formula, Note (1).  If IVDS is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  
Incapacitating Episodes Formula, Note (2).

Finally, disabilities of the musculoskeletal system are 
primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Accordingly, when rating 
musculoskeletal disabilities, such as disabilities of the 
spine, factors in addition to those contained in the 
applicable rating code must also be considered.  These 
consist of pain on movement, weakened movement, excess 
fatigability, and incoordination, and functional impairment 
due to pain.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence in the present case demonstrating the 
severity of the service-connected neck disability during the 
period under review first consists of VA outpatient treatment 
notes from November 2004 to May 2005 showing that the Veteran 
complained of neck pain.  

In connection with his present claim, the Veteran underwent a 
VA examination in September 2005.  With regard to the 
cervical spine, the VA examiner noted that he complained of 
constant pain with radiation to the shoulders.  

The Veteran had had no physician-prescribed bed rest during 
the prior year.  He complained of flare-ups approximately 
every other day lasting 2 to 3 hours.  He had not been 
employed for two years due to back and neck pain.  

On examination, the VA examiner found flexion of the cervical 
spine to 30 degrees without additional limitation due to 
pain; extension to 5 degrees and to 8 degrees with pain; 
right and left lateral flexion were to 15 degrees without 
pain and to 20 degrees with pain; right and left lateral 
rotation were to 15 degrees and to 20 degrees with pain.  

The range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  The VA examiner further commented that the Veteran was 
"extremely uncooperative" in range of motion testing.  

Based on the results of the examination, the VA examiner 
diagnosed degenerative joint disease (DJD) of the cervical 
spine with normal neurological examination.  

The record on appeal also contain a private (non-VA) 
outpatient treatment note from October 2005 showing that the 
Veteran complained of tender range of motion.  The assessment 
was that of severe neck pain with osteophytic changes 
consistent with degenerative disc disease (DDD) of the neck 
with tenderness and limited range of motion.  (Results of 
range of motion in degrees are not provided.)  

In November 2005, the Veteran was further evaluated by a 
different private physician.  The Veteran's complaints 
consisted of chronic severe neck pain made worse by looking 
up, repetitious movements, and stress, with improvement using 
pain pills.  

On examination, the physician found a moderate amount of 
spinal joint fixation at C5 and T1.  There was forward 
displacement of the head noted in the sagittal plane.  

On range of motion testing, the physician found flexion to 25 
degrees with pain indicated as level 2; extension to 10 
degrees with pain indicated as level 3; right lateral flexion 
was to 15 degrees with pain indicated as level 2; left 
lateral flexion was to 15 degrees with pain indicated as 
level 3; right lateral rotation was to 20 degrees with pain 
indicated as level 2; and left lateral rotation was to 20 
degrees with pain indicated as level 3.  

There was no indication as to whether the range of motion was 
additionally limited by fatigue, weakness, or lack of 
endurance following repetitive use.  A cervical spine X-ray 
studies revealed loss of disc space in the lower cervical 
spine with osteophytic spurs noted along the vertebral 
bodies.  There was also a loss of cervical lordosis.  

With regard to the cervical spine, the physician diagnosed 
cervical arthritis and degeneration of cervical "IVD" 
(intervertebral disc).  The physician then commented that, in 
his professional opinion, the Veteran's "whole person 
disability" was far greater than 20 percent.  

The Veteran was a welder by trade, and the physician opined 
that he did not know how the Veteran could do anything but 
the simplest job.  The Veteran told the physician that he had 
had some occupational therapy, but the Veteran's hands could 
not tolerate keyboarding.  Plus, continued repetitive usage 
would probably make the latent carpal tunnel syndrome (CTS) 
more acute.  

In support of his claim, the Veteran wrote in his December 
2006 Substantive (VA Form 9) that due to low back and neck 
arthritis, plus muscle spasms and stiffness, he could no 
longer work.  

He also testified during a January 2008 hearing that he 
presently worked at a job where he cleaned filters for a 
living.  This job paid less than his prior job as a welder, 
which he could no longer work.  

With regard to the symptoms of his service-connected neck 
disability, the Veteran testified that he took medication for 
relief of his constant neck pain, but was told that surgery 
was not an option and physical therapy did not work because 
he had pain throughout the entire range of motion.  

Most recently, in September 2009, the Veteran underwent 
another VA examination.  The examiner did not have the claims 
file for review, but with regard to the pertinent history, 
the examiner noted the Veteran's report of an in-service neck 
injury.  

With regard to the Veteran's current complaints, the VA 
examiner noted that the Veteran reported constant pain 
increased in frequency, duration, and intensity of flare-ups.  
The Veteran rated the pain as 4 to 5 and described it as 
"moderate"; he used medication for relief.  

The Veteran complained of flare-ups every day and involving 
pain rated as 8 out of 10 in severity; he described the pain 
during a flare-up as severe, and it lasted all day.  The 
Veteran did not report any prescribed bed rest during the 
prior 12 months due to the service-connected neck disorder.  

The Veteran reported that he was working in the capacity of a 
desk job because he could not work his usual job as a welder.  
With regard to his activities of daily living (ADLs), the 
examiner found that there was some effect, but the Veteran 
used no assistive devices.  The examiner further commented 
that the Veteran had diabetes type 2, which was a comorbid 
condition.  

On examination, range of motion testing revealed flexion to 
10 degrees with pain; extension to 10 degrees with pain; 
right and left lateral flexion were to 6 degrees with pain; 
right and left lateral rotation were to 8 degrees with pain.  
There was no additional limitation of motion on repetitive 
use.  Physical examination also revealed moderate 
paravertebral muscle spasm, grade 2, with tenderness.  A 
magnetic resonance imaging scan (MRI) revealed DDD with 
degenerative retrospondylolisthesis; there was also stenosis 
at C5 and C6 bilaterally, involving the nerve roots.  

Based on the results of the examination, the VA examiner 
diagnosed cervical spondylosis; chronic cervical strain; 
cervical DDD with bilateral cervical radiculopathy; and 
degenerative retrospondylolisthesis of C5 with respect to C6.  

In an October 2009 addendum (in follow-up to the September 
2009 VA examination), the same VA examiner reviewed the 
claims file.  Based on this review, the examiner indicated 
that the Veteran's current cervical spine disability at least 
as likely as not caused functional impairment.  

In particular, the Veteran had been assigned to a desk job 
because he could not perform his usual job as a welder.  A 
separate VA examiner noted that results of an October 2009 
electromyograph (EMG) and a nerve conduction studies test 
(NCS) of the bilateral upper extremities were within normal 
limits. 

In comparing the Veteran's symptoms during the period of 
appellate review prior to September 9, 2009, as noted, to the 
rating criteria, the Board finds that the service-connected 
neck disability does more closely resemble the criteria for 
assignment of the next higher, 30 percent, rating based on 
functional loss due to pain.  

As indicated, a 30 percent evaluation is warranted if there 
is forward flexion of the cervical spine to 15 degrees or 
less or favorable ankylosis of the entire cervical spine.  
See 38 C.F.R. § 4.71a.  

Here, the Veteran's forward flexion in September 2005 was to 
30 degrees but the additional impairment due to pain was not 
fully assessed at that time, and his forward flexion was to 
25 degrees with pain in November 2005.  

To the extent the private physician in November 2005 noted a 
moderate amount of spinal joint fixation at C5 and T1, he did 
not diagnosis ankylosis.  See, e.g., Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision) (explaining that 
ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure).  

Clearly, the November 2005 assertions that the Veteran's 
"whole body disability" was far greater than 20 percent, 
the presents a basis for the assignment of a 30 percent 
rating for the service-connected neck disability.  

Therefore, when taking into consideration functional 
limitations due to the DeLuca factors, a higher evaluation of 
30 percent is warranted for the entire period of the appeal 
based on his assertions of painful and limited motion of the 
cervical spine.  

However, a higher evaluation is not warranted on the basis of 
incapacitating episodes prior to September 9, 2009, because 
there is no evidence of bed rest prescribed by a physician.  

In fact, during his September 2005 VA examination, the 
Veteran specifically denied any bed rest prescribed by a 
physician, and the Veteran did not testify to the contrary 
during his January 2008 hearing.  

For the period in question, the Board finds in reviewing the 
medical and lay evidence above, that the service-connected 
neck disability does not warrant an evaluation in excess of 
the currently assigned 30 percent.  

As indicated, the next higher, 40 percent, rating is assigned 
where there is unfavorable ankylosis of the entire cervical 
spine.  See 38 C.F.R. § 4.71a.  

However, the September 2009 VA examiner found that the 
Veteran retained limited motion of the cervical spine, and 
the examiner did not note unfavorable ankylosis.  Therefore, 
even when taking into consideration functional limitations 
due to the DeLuca factors, a higher evaluation is not 
warranted.  

Plus, a higher evaluation is not warranted on the basis of 
incapacitating episodes at any time during the period 
beginning September 9, 2009, because there is no evidence of 
bed rest prescribed by a physician.  In fact, the September 
2009 VA examiner specifically noted that the Veteran did not 
report any prescribed bed rest during the prior 12 months due 
to the service-connected neck disorder.  
 
The Board also finds that separate evaluations are not 
assignable on the basis of objective neurological 
manifestations of the service-connected neck disability.  To 
the extent the September 2009 VA examiner diagnosed cervical 
DDD with bilateral cervical radiculopathy, the Board points 
out that the Veteran previously raised separate claims for 
neurological disabilities of the upper extremities secondary 
to the service-connected neck disability.  

In its February 2008 decision, the Board denied the Veteran's 
claims.  The Veteran did not subsequently file a motion for 
reconsideration, the issues of service connection for 
neurological disabilities of the bilateral upper extremities 
are not otherwise before the Board.  

In any event, the October 2009 VA examination addendum 
specifically indicates that neurological testing was normal.  
Accordingly, there is no showing of objective neurological 
manifestations, and therefore separate evaluations would not 
be warranted.  

Finally, "staged ratings" are not warranted except as 
presently assigned, because the schedular criteria for a 
higher rating were not met at any time during the period 
under appellate review.  See Hart, 21 Vet. App. at 505; 
Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule.  

The Board recognizes that the VA examiner in the October 2009 
addendum wrote that the Veteran's functional impairment was 
due to his neck disability.  

The private physician in November 2005 also opined that the 
Veteran could not do any but the simplest jobs.  Also, the 
Veteran has indicated that he can no longer work in his 
chosen profession as a welder.  

Nonetheless, the Veteran September 2009 VA examiner commented 
that the Veteran had a comorbid disorder (diabetes type 2).  
Similarly, the private physician in November 2005 attributed 
the Veteran's functional limitations to his "whole person 
disability."  

Plus, the Veteran himself wrote in a December 2006 statement 
that his functional limitations were due to a combination of 
his nonservice-connected low back and service-connected neck 
disabilities.  

Finally, the Veteran testified during his January 2008 
hearing that he was presently working at a desk job.  
Accordingly, there is no indication of marked interference 
with the Veteran's employment in excess of that contemplated 
by the rating schedule or other extraschedular assessment is 
not indicated.  

Further, the Veteran is not shown to have frequent periods of 
hospitalization, and there is no other evidence indicating 
that it would be impractical to apply the regular schedular 
standards.  

For these reasons, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An increased evaluation of 30 percent, but no more for the 
service-connected neck disability for the period of the 
appeal is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


